DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 28 July 2021 have been fully considered but they are not persuasive. Applicant argues that Arkwright does not disclose or suggest a support structure formed by a transparent material, or a process that includes exposing a portion of the transparent material to laser radiation to modify the portion and removing the portion by etching, and further that Arkwright describes the body being made from a metallic material, such as stainless steel.  The Examiner respectfully disagrees.  As pointed out in the previous rejections of the instant claimed invention, the limitation of “transparent” is only tied to the method of making the claimed apparatus/device, wherein the “transparent” material is only transparent to a laser having at least one wavelength.  The laser is not part of the instant apparatus/device claims of a transducer, the laser is tied solely to the product-by-process limitations/methodology of forming and/or removing via the laser and/or etching processes.  Furthermore, Arkwright does not limit the materials forming the support structure to only a metallic material or stainless steel as Applicant alleges.  Arkwright discloses in paras 0046, 0056 and 0066 that the support can be formed of a “rigid material”, such as silicon, a plastics or metallic material, or any other suitable rigid material.  Clearly, the materials of silicon and/or plastics, or any other suitable rigid materials can be “transparent” to the product-by-process limitations regarding a laser, which .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12, 13, 18, 19 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2008/0188776 to Arkwright et al.  Arkwright et al. disclose a transducer (see entire reference, in particular Fig. 4(a), as well as Fig. 5(a)) including a support structure (204) which can be formed from a transparent material (i.e. that can be ‘transparent’ to any light with at least one wavelength of any laser radiation in potentially “forming” and/or “etching”, as recited in instant dependent claim 14) configured to support a sensing element (202) which includes an optical fiber having one or more sensing locations (i.e. Bragg gratings) disposed therein, the optical fiber configured to receive an optical signal and return a backscattered (as a result of Bragg gratings) signal indicative of any deformation of the support structure (as recited in instant dependent claim 19); the support structure capable of deforming to an environmental parameter (i.e. pressure); the support structure capable of being formed by modifying a first portion (see space below the optical fiber (202) in Figs 4a and b) of the transparent material by exposing the first portion to laser radiation and removing the first portion by an etching process; and the sensing element is disposed at least at a fixed position (210, 212) via glue relative to the support structure, the sensing element configured to generate a signal indicative of a deformation of the support structure (meeting all of the structural limitations recited in instant independent claim 12); wherein the support structure includes a flexural element (moveable walls/ends which flex/bend/move thus causing the optical fiber to stretch/contract inducing strain in the optical fiber) which is thus configured to amplify any environmental parameter (as recited in instant dependent claim  18) and wherein the transducer is inherently configured to be disposed in any environment including a resource bearing formation based on the disclosed structure of Arkwright et al., thus meeting the limitations of instant dependent claim 21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the alternative, claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2008/0188776 to Arkwright et al. as applied to claim 12 above, and further in view of Applicant’s cited prior art reference U.S. 2011/0191031 to Harman et al.   Arkwright et al. discloses a transducer having all of the elements recited previously, and it appears to be able to function in any desired environment, including downhole/resource bearing formations.   Harman et al. disclose a similar transducer (see entire reference) employing optical fiber sensing elements with associated support structure(s) that are flexural to impart downhole/resource bearing formation environment parameters (pressure, temperature and other conditions) to the optical fiber sensing element, thus providing evidence of such transducers employed/disposed in a resource bearing formation, meeting the limitations recited in instant dependent claim 21.







Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based 



	
	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2861